Title: To Benjamin Franklin from Jean de Neufville & fils, 31 August 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honored Sir!Amsterdam 31 August 1780.
May it please your Excellency! That having not receivd an answer to our Last, proposing to continue to Accept the bills drawn on Henry Laurens Esqr.; we may Suppose that the quantity drawn hath been a trifle, and that your Excellency had no objection to our going on, as we had begun, in which the approbation of Your Excy. Shall always be of no little Consequence for us; We have lately gott no Aman. Vessells here, though now there is one fm. Philadelphia and one from Virginia, they are not come up yett, nor their Letters deliverd.
We have a report that an English Convoy of 54 Sail have fallen into the french and Spanish hands Among their combind fleett may this prove true as we wish!
As Your Excellency hath not prescribed us the manner in which she should [torn: one or two words missing] provide for our Rembursement for the bills mentiond we hope she wont take it amiss that we renew our adress in this respect, as there is butt two ways either by Remittances or draufts, and as we have no what is Called in France Jours de grace, we shall look upon it as a favour to Receive your Excellencys Directions there About; and at every other opportunity in which we could Convince her of our Readiness to serve the American Cause, and to obey any private Comands; as we have the honour to be with the most perfect esteem and all unfeignd and unreserved Regard.
Honourd Sir! Your Excellencys most devoted and most Obedient humble Servants.
 John DE  Neufville &  Son
